Title: Instructions to Colonel Henry Knox, 10 November 1776
From: Washington, George
To: Knox, Henry



Sir
[White Plains, 10 November 1776]

as it is more than probable (unless Genl Howe should throw his whole force into the Jerseys & bend his Course towards Philadelphia) that there will Scarce be a junction of our Troops again this Season; it may be well for you to Consider of a proper partition of the Field Artillery, Artillerists and Stores for each Service, and delay no time in the arrangement and dispatch of those destined for the westeren Side of Hudsons River.
with respect to yourself, I shall Leave it to your own choice, to go over or Stay—if you do not go, Colo. Mason must. Such Stores as are necessary must be Sent—and I intreat that no time may be Lost in fixing musket Cartridges, for the use of the Army on the East Side, whilest a Sufficient Number are Sent for the purpose of Supplying that on the West.
For other directions and orders in the Line of your department, I shall embrace Some other opertunity in the meantime your own Judgment 

will govern you—and I am perswaded Sufficiently Stimulate to the discharge of every Act, by which the public Service can be benefitted.
It is unnecessary to add that if the Army of the enemy Should wholly or pretty generally, throw themselves across the North River that General Lee is to follow. Given at Head Quarters near the White plains this 10th day of November 1776.

G. Washington

